Title: To James Madison from Elbridge Gerry, 25 June 1814
From: Gerry, Elbridge
To: Madison, James


        
          Dear Sir,
          Cambridge 25th June 1814
        
        The unparalleled events of Europe are deeply interesting to this Country, & are unfathomable in regard to their results, to those who are not

informed of the affairs of the cabinet. On these I wish for information, so far & no farther than you can communicate it with propriety, in confidence: & whether they will require an earlier meeting of Congress, or of the Senate, than that already established.
        Whilst I was writing this, I received the enclosed from General Dearbor[n]. I have not had an opportunity of being much acquainted with Capt Joseph Lee, but have always understood that he was an excellent seaman, & General Dearborn’s recommendation has great weight. Accept with your Lady, the most sincere & respectful regards of Mrs Gerry & of your unfeigned friend
        
          E Gerry
        
      